                        Case 3:20-cv-00077-MMD-CLB Document 35 Filed 05/29/20 Page 1 of 3



                    1 WALTER H. SWAYZE III, ESQ. (pending pro hac vice)
                      Pennsylvania Bar No. 0059101
                    2 Pete.Swayze@LewisBrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    3 550 E. Swedesford Road, Suite 270
                      Wayne, PA 19087
                    4 TEL: (215) 977-4089
                      FAX: (215) 977-4101
                    5
                      DARRELL D. DENNIS, ESQ.
                    6 Nevada Bar No. 006618
                      Darrell.Dennis@lewisbrisbois.com
                    7 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    8 Las Vegas, Nevada 89118
                      TEL: 702.893.3383
                    9 FAX: 702.893.3789
                   10 BRANDON D. WRIGHT,ESQ.
                      Nevada Bar No. 13286
                   11 Brandon.Wright@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                   12 5555 Kietzke Lane, Suite 200
                      Reno, Nevada 89511
                   13 TEL: 775.827.6440
                      FAX: 775.827.9256
                   14 Counsel for Defendants, DJO Global, Inc.
                      Encore Medical L.P. d/b/a DJO Surgical
                   15 DJO, LLC

                   16                              UNITED STATES DISTRICT COURT
                   17                                      DISTRICT OF NEVADA

                   18 DEBRA GREGOIRE                                     CASE NO. 3:20-cv-00077-MMD-CLB
                   19                        Plaintiff,
                   20             vs.                                    STIPULATION OF VOLUNTARY
                                                                         DISMISSAL PURSUANT TO F.R.C.P. 41
                   21 BIOMET, INC.; BIOMET                               (a)(1)(A)(ii)
                      ORTHOPEDICS, LLC, F/K/A BIOMET
                   22 ORTHOPEDICS, INC.; DJO GLOBAL,
                      INC.; ENCORE MEDICAL, L.P. D/B/A
                   23 DJO SURGICAL; DJO, LLC.

                   24                        Defendants.
                   25
                              IT IS HEREBY STIPULATED AND AGREED by and between the parties to this
                   26 Stipulation, Plaintiff and DJO Global, Inc., and their respective counsel, that the above-captioned

                   27 action is voluntarily dismissed, without prejudice, against the Defendant, DJO Global, Inc.,

                   28 pursuant to Federal Rule of Civil Procedure 41 (a)(1)(A)(ii). It is further stipulated and agreed
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4837-3683-1670.1
ATTORNEYS AT LAW
                        Case 3:20-cv-00077-MMD-CLB Document 35 Filed 05/29/20 Page 2 of 3



                    1 that the undersigned counsel for DJO Global, Inc. agrees that DJO Global, Inc. will not raise any

                    2 statute of limitations defense(s) for the causes of action stated in Plaintiff’s First Amended
                      Complaint should Plaintiff seek to timely amend her Complaint to join DJO Global, Inc. at a later
                    3
                      date during the pendency of this litigation. The Parties agree that DJO Global, Inc. does not waive
                    4
                      or release any statute of limitations defenses which could have been asserted prior to the filing of
                    5
                      the original Complaint (ECF No. 1). The Parties further agree that should Plaintiff move to amend
                    6 to add the dismissed party, DJO Global, Inc., Plaintiff will move to amend in advance of the

                    7 discovery cutoff date or equivalent discovery deadline.

                    8    Dated this 28th day of May, 2020.             Dated this 28th day of May, 2020.
                    9
                         HUTCHISON & STEFFEN, PLLC                     BEASLEY, ALLEN, CROW, METHVIN,
                   10                                                  PORTIS & MILES, P.C.

                   11    ___/s/ Devon T. Reese________                 ___/s/ W. Roger Smith, III________
                         DEVON T. REESE                                W. ROGER SMITH, III
                   12    Nevada Bar No. 7496                           WESLEY CHADWICK COOK
                         JASON D. GUINASSO                             RYAN J. DUPLECHIN
                   13
                         Nevada Bar No. 8478                           218 Commerce St.
                   14    ALEX R. VELTO                                 Montgomery, Alabama 36104
                         Nevada Bar No. 14961                          Counsel for Plaintiff (Pro Hac Vice Pending)
                   15    500 Damonte Ranch Parkway, Suite 980
                         Reno, Nevada 89521
                   16    Attorney for Plaintiff
                         Dated this 28th day of May, 2020.             Dated this 28th day of May, 2020.
                   17
                         LEWIS BRISBOIS BISGAARD & SMITH               LEWIS BRISBOIS BISGAARD & SMITH
                   18                                                  LLP
                         LLP
                   19

                   20    ___/s/ Brandon D. Wright________              ___/s/ Walter H. Swayze, III________
                         DARRELL D. DENNIS                             WALTER H. SWAYZE, III
                   21    Nevada Bar No. 006618                         Pennsylvania Bar No. 0059101
                         BRANDON D. WRIGHT                             550 E. Swedesford Road, Suite 270
                   22    Nevada Bar No. 13286                          Wayne, PA 19087
                         5555 Kietzke Lane, Suite 200                  Counsel for Defendants, DJO Global, Inc
                   23    Reno, Nevada 89511                            Encore Medical L.P. d/b/a DJO Surgical
                         Counsel for Defendants, DJO Global, Inc.      DJO, LLC
                   24    Encore Medical L.P. d/b/a DJO Surgical        (Pro Hac Vice Pending)
                         DJO, LLC
                   25
                   26

                   27 / / /

                   28 / /
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4837-3683-1670.1                                2
                        Case 3:20-cv-00077-MMD-CLB Document 35 Filed 05/29/20 Page 3 of 3



                    1            IT IS SO ORDERED.

                    2
                                                          MIRANDA M. DU
                    3
                                                          UNITED STATES DISTRICT JUDGE
                    4                                                  5/29/2020
                                                                         DATE
                    5

                    6

                    7

                    8

                    9
                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25
                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4837-3683-1670.1                     3
